ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Munilla Construction Management, LLC         )      ASBCA Nos. 60499, 60726, 60909
                                             )
Under Contract No. W912EP-13-C-0008          )

APPEARANCES FOR THE APPELLANT:                      Karl Dix, Jr., Esq.
                                                    Garrett E. Miller, Esq.
                                                     Smith, Currie & Hancock LLP
                                                     Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Joshua R. Holmes, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Jacksonville

                                ORDER OF DISMISSAL

       The disputes which are the subject of these appeals having been settled, the
appeals are hereby dismissed with prejudice subject to reinstatement only in the event the
settlements are not consummated. Any request to reinstate the subject appeals must be
filed within 120 days of the date of this Order.

       Dated: 19 September 2017




                                                  Armed Services Board
                                                  of Contract Appeals
                                                                                            I
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60499, 60726, 60909, Appeals of
Munilla Construction Management, LLC, rendered in conformance with the Board's
Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                                                            I




                                             2